Citation Nr: 0801095	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-14 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for chronic upper 
respiratory infections.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for chronic fatigue.

6.  Entitlement to service connection for a reduced sense of 
smell.

7.  Entitlement to service connection for a reduced sense of 
taste.

8.  Entitlement to service connection for urinary 
incontinence secondary to a service-connected low back 
disability.

9.  Entitlement to service connection for bowel incontinence 
secondary to a service-connected low back disability.

10.  Entitlement to special monthly compensation based upon 
loss of use of the upper extremities.

11.  Entitlement to special monthly compensation based upon 
loss of use of the lower extremities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the claims 
captioned above.  In June 2007, the veteran testified before 
the Board at a hearing that was held at the RO.

At his June 2007 hearing before the Board, the veteran raised 
a new claim of entitlement to a higher rate of aid and 
attendance, and sought to reopen his previously denied claim 
of entitlement to service connection for bilateral cubital 
tunnel syndrome.  The Board refers those claims to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

First, private treatment records have not been associated 
with the claims file.  The record reflects that Matthew T. 
Dorman, M.D. has been the veteran's primary care physician 
since May 2003.  Cumulative records of this treatment have 
not yet been requested.  Because these records are applicable 
to the veteran's claims for service connection, these records 
are relevant and an attempt to obtain them should be made.

Similarly, VA treatment records are outstanding.  Most 
significantly, the report of a neurological examination 
requested in February 2007 is not of record.  Additionally, 
there are numerous gaps of time in between the variously 
submitted VA records.  Because these may include records that 
are pertinent to the veteran's claims, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Finally, as the veteran's service personnel records would be 
of assistance in confirming his in-service duties and 
likelihood of exposure to hazardous substances, and his 
service personnel records have not yet been associated with 
the claims file, they should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's complete 
service personnel records and associate 
them with the claims folder.

2.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records from Matthew T. 
Dorman, M.D.  All attempts to secure 
these records must be documented in the 
claims folder.

3.  Obtain and associate with the 
claims file records from the Biloxi, 
Mississippi VA Medical Center dated 
from August 2000 to the present, 
including specifically the report of a 
VA neurological examination requested 
in February 2007. 

4.  Then, readjudicate the veteran's 
claims.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

